Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 is limited to the second mask not being formed by photolithography, however, claim 23 which depends therefrom, limits the second mask to being formed by photolithography.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 16-23 and 24 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by U.S. Pat. Pub. No. 20010002331 to Miyata.
Regarding Claims 1 and 16, Miyata teaches a method for forming a hole structure in a semiconductor device, comprising: 
forming a first etch mask 15 in Fig. 1F using a first patterning process Fig. 1E over a stack structure 11-14, the first etch mask having a first mask opening with a first lateral dimension, the first patterning process comprising a photolithography process (Fig. 1E uses a resist mask 33); 
removing a portion of the stack structure exposed by the first etch mask Fig. 1G; 
forming a second etch mask 15 in Fig. 1H from the first etch mask using a second patterning process, the second etch mask having a second mask opening with a second lateral dimension that is greater than the first lateral dimension, the second patterning process not comprising a photolithography process (the selectivity of sidewall spacers 19 w.r.t. to the mask 15 is used to widen the mask aperture); and 
removing another portion of the stack structure exposed by the second etch mask to form the hole structure having a first hole portion and a second hole portion connected to and over the first hole portion (Fig. 1I).

Regarding Claims 2 and 17, Huang teaches the methods of claims 1 and 16, wherein removing the portion of the stack structure exposed by the first etch mask comprises etching the stack structure using the first etch mask as a respective etch mask to the initial hole structure (see Fig. 1G).

Regarding Claims 3 and 18, Huang teaches the method of claims 2 and 17, wherein removing another portion of the stack structure exposed by the second etch mask comprises etching the stack structure using the second etch mask as a respective mask to form a first initial hole portion from the initial hole structure and a second initial hole portion connected to and over the first initial hole portion (see Fig. 1I).

Regarding Claims 4 and 19, Huang teaches the method of claims 3 and 18, wherein removing the other portion of the stack structure exposed by the second etch mask further comprises etching the stack structure until a bottom surface of the first initial hole portion reaches an etch stop layer 11 of the stack structure and a depth of the second initial hole portion reaches a depth of the second hole portion, the first initial hole portion forming the first hole portion and the second initial hole portion forming the second hole portion (see Fig. 1I).

Regarding Claims 5 and 20, Huang teaches the method of claims 1 and 16, wherein forming the second etch mask from the first etch mask comprises performing one or more of an isotropic etching process and an anisotropic etching process to increase the first lateral dimension to the second lateral dimension (etch of 15 in Fig. 1H must be either isotropic or anisotropic).

Regarding Claims 6 and 21, Huang teaches the method of claim 1, wherein forming the first etch mask over the stack structure comprises forming a photoresist layer 33 over the stack structure and patterning the photoresist layer to form the first etch mask.

Regarding Claims 7 and 22, Huang teaches the method of claims 1 and 16, wherein forming the first etch mask over the stack structure further comprises: 
forming a mask layer 15 in Fig. 1A over the stack structure; 
forming a first patterned photoresist layer 33 over the mask layer; and 
removing portions of the mask layer exposed by the first patterned photoresist layer to form a first etch mask (Fig. 1F).

Regarding Claims 9 and 24, Huang teaches the method of claims 7 and 22, wherein the forming the mask layer comprises forming at least one hard mask layer 15 and at least one soft mask layer 33.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by U.S. Pat. No. 6350700 to Schinella et al. (Schinella).
Regarding Claims 1 and 8, Schinella teaches a method for forming a hole structure in a semiconductor device, comprising: 
forming a first etch mask 34 over a stack structure, the first etch mask having a first mask opening 32 with a first lateral dimension; 
removing a portion of the stack structure exposed by the first etch mask to form an initial hole structure, a bottom surface of the initial hole structure being above a bottom surface of the stack structure (Fig. 4); 
forming a second etch mask 34a from the first etch mask, the second etch mask having a second mask opening with a second lateral dimension that is greater than the first lateral dimension; and 
removing another portion of the stack structure exposed by the second etch mask to form the hole structure from the initial hole structure, the hole structure having a first hole portion and a second hole portion connected to and over the first hole portion, a bottom surface of the hole structure being in contact with a bottom surface 6 of the stack structure;
wherein forming the second etch mask from the first etch mask further comprises: 
forming a second patterned photoresist layer 54a; and 
removing portions of the first etch mask exposed by the second patterned photoresist layer (Fig. 7) to form a second etch mask 34a.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812